UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4162


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

TRAVIS STARKS,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:08-cr-00467-HFF-3)


Submitted:   March 9, 2010                 Decided:   March 26, 2010


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Everett P. Godfrey, Jr., GODFREY LAW FIRM, Greenville, South
Carolina, for Appellant.     Robert Frank Daley, Jr., Assistant
United   States   Attorney,   Columbia,   South   Carolina,   Regan
Alexandra    Pendleton,   Assistant    United   States    Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis     Starks        appeals          from    a     188-month       sentence

imposed following a guilty plea to conspiracy to possess with

intent to distribute and to distribute 500 grams or more of

cocaine, 50 grams or more of cocaine base, and 100 grams or more

of heroin in violation of 21 U.S.C. § 846 (2006).                                   Starks’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), stating that he believes there are no meritorious

issues     for     appeal,     but        questioning        the        reasonableness     of

Starks’s sentence.           Starks was advised of his right to file a

pro se brief, but has not done so.                     The Government has not filed

a brief.    Finding no reversible error, we affirm.

            When a sentence is challenged on appeal, this court

reviews     the     sentence        for    both       procedural         and     substantive

reasonableness       using     an    abuse       of    discretion         standard.        See

Gall v.    United     States,       552    U.S.       38,    51    (2007).       Procedural

errors include failing to consider the factors articulated in

18 U.S.C.        § 3553(a)     (2006),        treating            the    U.S.     Sentencing

Guidelines Manual (2008) as mandatory, or “failing to adequately

explain    the    chosen     sentence.”           Id.        Although      not    raised    by

Starks’s counsel in the Anders brief, a review of the record

revealed    an    issue    regarding        the       procedural        reasonableness      of

Starks’s    sentence,        specifically,            whether      the     district    court



                                             2
erred in failing to provide an individualized rationale when

sentencing Starks.

                 In evaluating the sentencing court’s explanation of a

selected sentence, this court has held consistently that, while

a    district      court       must    consider            the       sentencing      factors    in    18

U.S.C. § 3553(a) (2006) and explain its sentence, it need not

explicitly reference § 3553(a) or discuss every factor on the

record, particularly when the court imposes a sentence within a

properly calculated guidelines range.                                United States v. Johnson,

445 F.3d 339, 345 (4th Cir. 2006).                                At the same time, however,

the district court “must make an individualized assessment based

on the facts presented.”                   Gall, 552 U.S. at 50; see also Rita v.

United      States,      551        U.S.        338,       356-57        (2007).       The     reasons

articulated by the district court for a given sentence need not

be “couched in the precise language of § 3553(a),” so long as

the    “reasons       can       be     matched             to    a     factor    appropriate         for

consideration        .     .    .    and    [are]          clearly       tied   to    [defendant’s]

particular situation.”                 United States v. Moulden, 478 F.3d 652,

658 (4th Cir. 2007).                 As this court recently explained in United

States      v.    Carter,       564    F.3d        325          (4th    Cir.    2009),   while       the

“individualized          assessment             [of        each        defendant]     need     not    be

elaborate or lengthy, . . . it must provide a rationale tailored

to    the   particular          case       at    hand       and        [be]   adequate   to     permit

meaningful appellate review.”                          Id. at 330 (internal quotation

                                                       3
marks omitted).         Thus, a conclusory statement that a specific

sentence is the proper one does not satisfy the district court’s

responsibilities.         Id.   at    328-29.       In   addition,     this   court

cannot presume that the district court adopted the arguments of

one of the parties while imposing sentence; an appellate court

may not guess at the district court’s rationale.                 Id. at 329-30.

              Starks failed to preserve for appeal the adequacy of

the district court’s explanation for imposition of his sentence.

Therefore, this court reviews his sentence for plain error.                      See

United States v. Branch, 537 F.3d 328, 343 (4th Cir. 2008); Fed.

R. Crim. P. 52(b).          Accordingly, Starks must demonstrate that

plain    error   was    committed,     and   that     the    error   affected   his

substantial rights.        Fed. R. Crim. P. 52(b).

              Here, the record demonstrates that at sentencing, the

district court failed to provide an individualized rationale for

Starks’s sentence as required by our holding in Carter.                          The

district      court    merely   stated   that    the     sentence     was    entered

following      consideration     of   the    Guidelines       and    the    relevant

§ 3553(a) factors, but did not further explicate the nature or

extent   of    that    consideration,    or     how    the   sentencing      factors

specifically related to Starks’s case.                Moreover, the court did

not address the issues raised by Starks or his counsel at the

hearing regarding Starks’s drug use or his minor role in the

offense, or provide any other reason for choosing the sentence

                                         4
imposed.        Accordingly,          we     find    that     the     district        court’s

explanation constituted error, and that the error was plain.

            Nonetheless,         the       record    does    not     support     a    finding

that this error affected Starks’s substantial rights.                                Starks’s

Guidelines range, which was properly calculated, was 188 to 235

months.    Both Starks and his counsel requested only the district

court’s “mercy,” and did not seek any specific sentence within

or below the Guidelines range.                      The district court sentenced

Starks to 188 months, the lowest sentence within the Guidelines

range.     Thus, the district court’s explanation did not have a

prejudicial       effect    on     the      sentenced       imposed.          Additionally,

because    the      sentence       was       within     the        properly     calculated

Guidelines      range,      this      court       presumes     on     appeal     that     the

sentence   is     substantively          reasonable.          See    United      States    v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007).                      Starks has offered no

argument to rebut this presumption.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We    therefore       affirm      the    district       court’s      judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for   further     review.        If    Starks       requests       that   a    petition    be

filed,    but     counsel    believes         that    such     a    petition      would    be

frivolous, then counsel may move in this court for leave to

                                              5
withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on Starks.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  6